Name: 81/235/ECSC: Commission Decision of 25 March 1981 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (107th derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-22

 Avis juridique important|31981D023581/235/ECSC: Commission Decision of 25 March 1981 derogating from High Authority recommendation No 1-64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (107th derogation) Official Journal L 110 , 22/04/1981 P. 0021 - 0022****( 1 ) OJ NO 8 , 22 . 1 . 1964 , P . 99/64 . ( 2 ) OJ NO L 217 , 8 . 9 . 1978 , P . 5 . COMMISSION DECISION OF 25 MARCH 1981 DEROGATING FROM HIGH AUTHORITY RECOMMENDATION NO 1-64 CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 107TH DEROGATION ) ( 81/235/ECSC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO HIGH AUTHORITY RECOMMENDATION NO 1-64 TO THE GOVERNMENTS OF THE MEMBER STATES CONCERNING AN INCREASE IN THE PROTECTIVE DUTY ON IRON AND STEEL PRODUCTS AT THE EXTERNAL FRONTIERS OF THE COMMUNITY ( 1 ), AS AMENDED BY RECOMMENDATION NO 1905/78/ECSC ( 2 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL ON 16 DECEMBER 1980 HAVE UNANIMOUSLY AGREED ON SIX-MONTHLY DEROGATIONS FROM THE HARMONIZED COMMUNITY CUSTOMS DUTIES FOR STEEL TO BE TAKEN FOR THE FIRST HALF-YEAR 1981 ; WHEREAS SUCH MEASURES ARE JUSTIFIED BY THE FACT THAT THE PRODUCTS IN QUESTION ARE NOT MANUFACTURED , OR ARE MANUFACTURED IN INSUFFICIENT QUANTITIES , IN THE COMMUNITY AND THAT THEIR IMPORTATION ON PREFERENTIAL TERMS IS NOT INJURIOUS TO IRON AND STEEL UNDERTAKINGS IN THE COMMUNITY WHICH PRODUCE DIRECTLY COMPETING PRODUCTS ; WHEREAS NEITHER THIS SUSPENSION OF DUTIES NOR THESE TARIFF QUOTAS ARE LIKELY TO JEOPARDIZE THE OBJECTIVES OF RECOMMENDATION NO 1-64 , BUT HELP TO MAINTAIN EXISTING TRADE FLOWS BETWEEN MEMBER STATES AND THIRD COUNTRIES ; WHEREAS THESE ARE SPECIAL CASES IN THE COMMERCIAL POLICY FIELD JUSTIFYING THE AUTHORIZATION OF DEROGATION PURSUANT TO ARTICLE 3 OF RECOMMENDATION NO 1-64 ; WHEREAS PROVISION SHOULD BE MADE TO ENSURE THAT THE QUOTAS GRANTED WILL BE USED SOLELY TO SUPPLY THE NEEDS OF INDUSTRIES IN THE IMPORTING COUNTRIES AND THAT RE- EXPORTATION IN THE UNALTERED STATE TO OTHER MEMBER STATES OF IMPORTED IRON AND STEEL PRODUCTS WILL BE PREVENTED ; WHEREAS THE GOVERNMENTS OF THE MEMBER STATES HAVE BEEN CONSULTED ON THE TARIFF QUOTAS SET OUT BELOW , HAS ADOPTED THIS DECISION : ARTICLE 1 THE MEMBER STATES ARE HEREBY AUTHORIZED TO DEROGATE FROM THE OBLIGATIONS ARISING UNDER ARTICLE 1 OF HIGH AUTHORITY RECOMMENDATION NO 1-64 OF 15 JANUARY 1964 TO THE EXTENT NECESSARY TO SUSPEND , IN RESPECT OF IMPORTS FROM THIRD COUNTRIES OF THE IRON AND STEEL PRODUCTS SET OUT BELOW , DUTIES OR TARIFF QUOTAS IN RESPECT OF THE QUANTITIES AND AT THE LEVELS INDICATED : **** // // CCT HEADING NO // DESCRIPTION // MEMBER STATE // QUOTA ( TONNES ) // DUTY % // // EX 73.15 A V B ) 1 // SPECIAL WIRE ROD ( OF HIGH CARBON STEEL , NOT FURTHER WORKED THAN HOT-ROLLED , BETWEEN 4.5 AND 13 MM IN DIAMETER ) FOR THE MANUFACTURE OF SPRINGS , OF NEEDLES ( KNOWN AS ' NEEDLE WIRE ' ), AND PIANO WIRE : // GERMANY BENELUX FRANCE // 1 500 1 350 1 400 // 0 0 0 // // - CONTAINING BY WEIGHT : // // - 0.60 TO 1.05 % CARBON // // - NOT MORE THAN 0.05 % OF SULPHUR AND PHOSPHORUS TAKEN TOGETHER // // - 0.15 TO 0.30 % SILICON // // - NOT MORE THAN 0.10 % OF ALL OTHER ELEMENTS WITH THE EXCEPTION OF MANGANESE AND CHROMIUM TAKEN TOGETHER // // ( GERMANY AND BENELUX ARE AUTHORIZED TO IMPORT , WITHIN THEIR QUOTAS , SPECIAL WIRE ROD OF ALLOY STEELS , BETWEEN 4.5 AND 13 MM IN DIAMETER , FOR VALVE SPRINGS , WITH THE FOLLOWING CHARACTERISTICS : // // ( A ) CHROME-VANADIUM PRODUCTS : // // 0.40 TO 0.65 % C // // 0.15 TO 0.30 % SI // // 0.60 TO 0.90 % MN // // 0.15 TO 1.10 % CR // // 0.15 TO 0.30 % VA // // NOT MORE THAN 0.30 % MO , P AND S CONTENT OF LESS THAN 0.035 % EACH // // ( B ) CHROME-SILICON PRODUCTS : // // 0.50 TO 0.60 % C // // 1.35 TO 1.60 % SI // // 0.60 TO 0.80 % MN // // 0.55 TO 0.80 % CR // // P AND S CONTENT OF LESS THAN 0.035 % EACH ) // ARTICLE 2 1 . THE MEMBER STATES ACCORDED QUOTAS UNDER ARTICLE 1 OF THIS DECISION SHALL ENSURE , IN LIAISON WITH THE COMMISSION , THAT SUCH QUOTAS ARE APPORTIONED AMONG THIRD COUNTRIES ON A NON-DISCRIMINATORY BASIS . 2 . THEY SHALL TAKE ALL NECESSARY STEPS TO PRECLUDE THE POSSIBILITY OF IRON AND STEEL PRODUCTS IMPORTED UNDER THE SAID TARIFF QUOTAS BEING RE-EXPORTED TO OTHER MEMBER STATES IN THE SAME STATE AS THAT IN WHICH THEY WERE IMPORTED . ARTICLE 3 THIS DECISION IS APPLICABLE FROM 1 JANUARY 1981 AND SHALL REMAIN IN FORCE UNTIL 30 JUNE 1981 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 MARCH 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT